Citation Nr: 0326439	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative corneal scarring, left eye, with cataract and 
optic nerve atrophy, currently rated as 30 percent disabling 
plus special monthly compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from September 1953 to 
September 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in May 2001.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This duty includes providing 
an examination when appropriate.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Additional development must be accomplished in order to 
fulfill the duty to assist.  The veteran has submitted 
relevant medical information subsequent to the issuance of 
the November 2001 supplemental statement of the case.  This 
evidence includes private treatment records showing decreased 
visual acuity in the right eye.  The veteran is effectively 
blind in the left eye for VA rating purposes.  He has not 
been examined recently to assess the current manifestations 
of his service-connected eye disability.  The visual acuity 
of the nonservice-connected right eye is significant in the 
rating of the service-connected left eye.  See 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6067-6070 (2002).  

The veteran indicated in his written statement accompanying 
the medical records submitted in September 2002 that he had 
recently seen his eye doctor.  The private records include a 
May 2002 entry showing decreased visual acuity to 20/70 in 
the right eye as well as a plan to re-examine the veteran in 
six months.  Thus, the Board believes that there is likely 
additional medical evidence that should be obtained prior to 
its review of this claim.  Additionally, it is believed that 
an examination would be helpful in determining the current 
manifestations of his service-connected eye disability.  The 
most recent examination for the eye disability does not 
reflect consideration of the veteran's current complaints.  

Accordingly, this case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA healthcare providers that have 
treated him for his eye condition since May 
2002, including, but not limited to, George 
Schroeder, M.D.  Make arrangements to obtain 
all identified treatment records.

2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, afford the 
veteran a comprehensive VA eye examination.  
The claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination.  All tests deemed 
necessary by the examiner are to be 
performed.  

3.  The RO must review the claims file and 
ensure that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claims.  

4.  Thereafter, the RO must readjudicate the 
veteran's claim on appeal, with application 
of all appropriate laws and regulations, and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the veteran, he 
and his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 








to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

